MOISE, Justice.
Writs, accompanied by a stay order, were granted in this case, Article VII, sec. 2, La.Constitution of 1921-LSA, to review a judgment of the trial court restraining and prohibiting the Board of Supervisors of Election, for the Parish of Ascension, from appointing, certifying, or commissioning any person as a commissioner, or clerk, or special officer, to serve in the general election to be held in Parish of Ascension, November 6, 1956, whose name does not appear on the list furnished to the Board by the Ascension Parish Democratic Executive Committee, and ordering the *167Board to certify to the Custodian of Voting Machines the names of three commissioners and one clerk for each polling precinct throughout the Parish of Ascension from such list.
The facts of this case are identical to those of the case of Plaquemines Parish Democratic Executive Committee v. Board of Supervisors of Election for Parish of Plaquemines, 231 La. 146, 90 So.2d 868, decree handed down October 30, 1956, opinion handed down November 5, 1956, and for the reasons set forth therein:
It is ordered, adjudged, and decreed that the writs issued herein be made peremptory; that the judgment of the district court be annulled, reversed, and set aside; that the preliminary injunction issued herein by the lower court be recalled and set aside; and that plaintiff’s suit be dismissed.
HAMITER, J., dissents.